 

Exhibit 10.3

 

SOCIAL CAPITAL HEDOSOPHIA HOLDINGS CORP. II
PROMISSORY NOTE

 

Principal Amount: Not to Exceed U.S.$4,000,000.00

(See Schedule A)

Dated as of September 30, 2020

 

 

FOR VALUE RECEIVED and subject to the terms and conditions set forth herein,
Social Capital Hedosophia Holdings Corp. II, a Cayman Islands exempted company
(the “Maker”), promises to pay to SCH Sponsor II LLC (the “Payee”), or order,
the principal balance as set forth on Schedule A hereto in lawful money of the
United States of America; which schedule shall be updated from time to time by
the parties hereto to reflect all advances and readvances outstanding under this
promissory note (this “Note”); provided that at no time shall the aggregate of
all advances and readvances outstanding under this Note exceed four million U.S.
Dollars (U.S.$4,000,000.00).  Any advance hereunder shall be made by the Payee
upon a request of the Maker and shall be set forth on Schedule A; which Schedule
A reflects outstanding advances made by the Payee on behalf of the Maker as of
the date hereof. All payments on this Note shall be made by check or wire
transfer of immediately available funds or as otherwise determined by the Maker
to such account as the Payee may from time to time designate by written notice
in accordance with the provisions of this Note.

 

1.       Principal. All unpaid principal under this Note shall be due and
payable in full on the earlier of (i) April 30, 2022 and (ii) the effective date
of a merger, share exchange, asset acquisition, share purchase, reorganization
or similar business combination, involving the Maker and one or more businesses
(such earlier date, the “Maturity Date”), unless accelerated upon the occurrence
of an Event of Default (as defined below). Any outstanding principal amount to
date under this Note may be prepaid at any time by the Maker, at its election
and without penalty.

 

2.       Interest. No interest shall accrue on the unpaid principal balance of
this Note.

 

3.       Application of Payments. All payments shall be applied first to payment
in full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

 

4.       Events of Default. The occurrence of any of the following shall
constitute an event of default (“Event of Default”):

 

(a)       Failure to Make Required Payments. Failure by the Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
date specified in Section 1 above.

 

(b)       Voluntary Bankruptcy, Etc. The commencement by the Maker of a
voluntary case under any applicable bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Maker or for any substantial
part of its property, or the making by it of any assignment for the benefit of
creditors, or the failure of the Maker generally to pay its debts as such debts
become due, or the taking of corporate action by the Maker in furtherance of any
of the foregoing.

 

(c)       Involuntary Bankruptcy, Etc. The entry of a decree or order for relief
by a court having jurisdiction in the premises in respect of the Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Maker or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days.

 

5.       Remedies.

 

(a)       Upon the occurrence of an Event of Default specified in Section 4(a)
hereof, the Payee may, by written notice to the Maker, declare this Note to be
due immediately and payable, whereupon the unpaid principal amount of this Note,
and all other amounts payable thereunder, shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 



 

 

 

(b)       Upon the occurrence of an Event of Default specified in Sections 4(b)
or 4(c), the unpaid principal balance of this Note, and all other sums payable
with regard to this Note, shall automatically and immediately become due and
payable, in all cases without any action on the part of the Payee.

 

6.       Waivers. The Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by the Payee under the terms of this
Note, and all benefits that might accrue to the Maker by virtue of any present
or future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and the Maker agrees that any
real estate that may be levied upon pursuant to a judgment obtained by virtue
hereof, on any writ of execution issued hereon, may be sold upon any such writ
in whole or in part in any order desired by the Payee.

 

7.       Unconditional Liability. The Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by the Payee, and consents to any and
all extensions of time, renewals, waivers, or modifications that may be granted
by the Payee with respect to the payment or other provisions of this Note, and
agrees that additional makers, endorsers, guarantors, or sureties may become
parties hereto without notice to the Maker or affecting the Maker’s liability
hereunder.

 

8.       Notices. All notices, statements or other documents which are required
or contemplated by this Note shall be: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or electronic transmission, or (ii) by electronic mail, in each case, to the
address or electronic mail address (as applicable) most recently provided to
such party or such other address or electronic mail address (as applicable) as
may be specified in writing by such party.  Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by electronic transmission, one (1) business day after
delivery to an overnight courier service or five (5) days after mailing if sent
by mail.

 

9.       Construction. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WITHIN THE STATE OF NEW YORK.

 

10.       Severability. Any provision contained in this Note which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.       Trust Waiver.  Notwithstanding anything herein to the contrary, the
Payee hereby waives any and all right, title, interest or claim of any kind
(“Claim”) in or to any distribution of or from the trust account established in
which proceeds of the Maker’s initial public offering of its securities (the
“IPO”) (including the deferred underwriters discounts and commissions) and
proceeds of the sale of the warrants issued by the Maker in a private placement
that occurred in connection with the IPO were deposited, as described in greater
detail in the registration statement and prospectus filed with the Securities
and Exchange Commission in connection with the IPO on September 15, 2017, and
hereby agrees not to seek recourse, reimbursement, payment or satisfaction for
any Claim against the trust account for any reason whatsoever.

 

12.       Amendment; Waiver.  Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.

 

13.       Successors and Assigns.  Subject to Section 14 below, the rights and
obligations of the Maker and the Payee hereunder shall be binding upon and
benefit the successors, assigns, heirs, administrators and transferees of any
party hereto (by operation of law or otherwise) with the prior written consent
of the other party hereto and any attempted assignment without the required
consent shall be void.

 



 2 

 

 

14.       Transfer of this Note.  No assignment or transfer of this Note or any
rights or obligations hereunder may be made by any party hereto (by operation of
law or otherwise) without the prior written consent of the other party hereto
and any attempted assignment without the required consent shall be void.

 

15.       Acknowledgment. The Maker acknowledges that $1,138,497.00 is
outstanding under this Note as of the date hereof, reflecting advances that have
been made by the Payee on behalf of the Maker.

 

[Signature page follows]

 

 3 

 

 

IN WITNESS WHEREOF, the Maker, intending to be legally bound hereby, has caused
this Note to be duly executed by the undersigned as of the day and year first
above written.

  

  SOCIAL CAPITAL HEDOSOPHIA HOLDINGS CORP. II       By:  /s/ Steven Trieu    
Name:  Steven Trieu     Title: Chief Financial Officer

 



Acknowledged and agreed as of the day and year first above written.

 

SCH SPONSOR II LLC         By: /s/ Chamath Palihapitiya       Name: Chamath
Palihapitiya     Title: Chief Executive Officer  

 

 

[Signature Page to Promissory Note – Social Capital Hedosophia Holdings Corp.
II]

 

 

 

 

SCHEDULE A

 

Subject to the terms and conditions set forth in the Note to which this schedule
is attached to, the principal balance due under the Note shall be set forth in
the table below and shall be updated from time to time to reflect all advances
and readvances outstanding under the Note.

 

Date Drawing Interest Earned Principal Balance September 30, 2020 $1,138,497.00
N/A $1,138,497.00                                                              
                                                                               
 



 

 



 

 

 

 